Name: 2004/242/EC: Commission Decision of 11 March 2004 concerning protection measures in relation to highly pathogenic avian influenza in Canada (Text with EEA relevance) (notified under document number C(2004) 849)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  animal product;  agricultural activity;  trade;  America
 Date Published: 2004-03-12

 Avis juridique important|32004D02422004/242/EC: Commission Decision of 11 March 2004 concerning protection measures in relation to highly pathogenic avian influenza in Canada (Text with EEA relevance) (notified under document number C(2004) 849) Official Journal L 074 , 12/03/2004 P. 0021 - 0022Commission Decisionof 11 March 2004concerning protection measures in relation to highly pathogenic avian influenza in Canada(notified under document number C(2004) 849)(Text with EEA relevance)(2004/242/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/496/EEC/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(1), and in particular Article 18(1) thereof,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(2), and in particular Article 22(1) thereof,Whereas:(1) Avian influenza is a highly contagious viral disease in poultry and birds, which can quickly take epizootic proportions liable to present a serious threat to animal and public health and to reduce sharply the profitability of poultry farming.(2) There is a risk that the disease agent might be introduced via international trade in live poultry and poultry products.(3) On 9 March 2004 Canada has confirmed one outbreak of highly pathogenic avian influenza in a poultry flock in the State of British Columbia (Fraser Valley).(4) The detected avian influenza virus strain is of subtype H7N3 and therefore different from the strain currently causing the epidemic in Asia. Current knowledge suggests that the risk for public health in relation to this subtype is inferior to the risk of the strain circulating in Asia, which is an H5N1 virus subtype.(5) However, in view of the animal health risk of disease introduction into the Community, it is appropriate as an immediate measure to suspend imports of live poultry, ratites, farmed and wild feathered game birds and hatching eggs of these species from Canada.(6) In accordance with Commission Decision 2000/666/EC(3) importation of birds other than poultry is authorised from all member countries of the OIE (World Organisation for Animal Health) subject to animal health guarantees provided by the country of origin, and to strict post-import quarantine measures in the Member States.(7) However, the importation of birds other than poultry, and also of pet birds accompanying their owners into the Community from Canada should be suspended as an additional measure in order to exclude any possible risk for disease occurrence in quarantine stations under the authority of the Member States.(8) Furthermore the importation into the Community from Canada should be suspended for fresh meat of poultry, ratites, wild and farmed feathered game, meat preparations and meat products consisting of, or containing meat of those species, obtained from birds slaughtered after 17 February 2004 and of eggs for human consumption.(9) Commission Decision 97/222/EC(4), lays down the list of third countries from which Member States may authorise the importation of meat products, and establishes treatment regimes in order to prevent the risk of disease transmission via such products. The treatment that must be applied to the product depends on the health status of the country of origin, in relation to the species the meat is obtained from; in order to avoid an unnecessary burden on trade, imports of poultry meat products originating in Canada treated to a temperature of at least 70 °C throughout the product should continue to be authorised.(10) Sanitary control measures applicable to such products allow the exclusion from the scope of this Decision of channelled imports of raw material for the manufacture of animal feedingstuffs and pharmaceutical or technical products.(11) Canada has signed an Agreement with the European Community on sanitary measures to protect public and animal health in trade in live animals and animal products(5).(12) As soon as Canada has communicated further information on the disease situation and the control measures taken in this respect the measures taken on Community level in relation to this outbreak should be reviewed.(13) The revision of the Decision should take into account the regionalisation measures proposed by the veterinary authorities of Canada in accordance with the provisions in the Veterinary Agreement.(14) The provisions of this Decision will be reviewed at the meeting of the Standing Committee on the Food Chain and Animal Health scheduled for 22 March 2004,HAS ADOPTED THIS DECISION:Article 1Member States shall suspend the importation from the territory of Canada of:- live poultry, ratites, farmed and wild feathered game and hatching eggs of these species,- birds other than poultry including pet birds accompanying their owners, and of- eggs for human consumption.Article 2Member States shall suspend the importation from the territory of Canada of:- fresh meat of poultry, ratites, farmed and wild feathered game, and of- meat preparations and meat products consisting of, or containing meat of those species.Article 31. By derogation from Article 2, Member States shall authorise the importation of the products covered by this Article which have been obtained from birds slaughtered before 17 February 2004.2. In the veterinary certificates accompanying consignments of the products mentioned in paragraph 1 the following words as appropriate to the species shall be included:"Fresh poultrymeat/Fresh ratite meat/Fresh meat of wild feathered game/Fresh meat of farmed feathered game/meat product consisting of, or containing meat of poultry, ratites, farmed or wild feathered game meat/meat preparation consisting of, or containing meat of poultry, ratites, farmed or wild feathered game meat(6) obtained from birds slaughtered before 17 February 2004 and in accordance with Article 3 (1) of Decision 2004/242/EC."3. By derogation from Article 2, Member States shall authorise the importation of meat products consisting of, or containing meat of poultry, ratites, farmed and wild feathered game, when the meat of these species has undergone one of the specific treatments referred to under points B, C or D in part IV of the Annex to Commission Decision 97/222/EC.Article 4The Member States shall amend the measures they apply to imports so as to bring them into compliance with this Decision and they shall give immediate appropriate publicity to the measures adopted. They shall immediately inform the Commission thereof.Article 5This Decision shall be reviewed in the light of the disease evolution and information supplied by the veterinary authorities of Canada.Article 6This Decision shall apply until 6 April 2004.Article 7This Decision is addressed to the Member States.Done at Brussels, 11 March 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 56; Directive as amended by Directive 91/43/EC (OJ L 162, 1.7.1996, p. 1).(2) OJ L 24, 30.1.1998, p. 9.(3) OJ L 278, 31.10.2000, p. 26, as last amended by Decision 2002/279/EC (OJ L 99, 16.4.2002, p. 17).(4) OJ L 98, 4.4.1997, p. 39, as last amended by Decision 2004/118/EC (OJ L 36, 7.2.2004, p. 34).(5) Council Decision 1999/201/EC of 14 December 1998 published in the OJ L 71, 18.3.1999, p. 3.(6) Delete as appropriate.